Case 2:19-bk-56885   Doc 963    Filed 03/01/20 Entered 03/01/20 22:19:10   Desc Main
                               Document     Page 1 of 25
      Case 2:19-bk-56885                    Doc 963        Filed 03/01/20 Entered 03/01/20 22:19:10               Desc Main
                                                          Document     Page 2 of 25
                                             UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                        THE PERIOD END: January 31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                       Case No.: 19-56885 (JEH)
       Debtors


                                                                LISTING OF DEBTOR ENTITIES

     GENERAL:
     The report includes activity from the following Debtors and related case numbers:

     Debtor                                                                      Case Number
     AMCA Coal Leasing, Inc.                                                    19-56886 (JEH)
     Amcoal Holdings, Inc.                                                      19-56889 (JEH)
     American Compliance Coal, Inc.                                             19-56893 (JEH)
     American Energy Corporation                                                19-56897 (JEH)
     American Equipment & Machine, Inc.                                         19-56901 (JEH)
     American Mine Services, Inc.                                               19-56903 (JEH)
     American Natural Gas, Inc.                                                 19-56907 (JEH)
     AmericanHocking Energy, Inc.                                               19-56912 (JEH)
     AmericanMountaineer Energy, Inc.                                           19-56916 (JEH)
     Americanmountaineer Properties, Inc.                                       19-56920 (JEH)
     Anchor Longwall And Rebuild, Inc.                                          19-56925 (JEH)
     Andalex Resources Inc.                                                     19-56932 (JEH)
     Andalex Resources Management, Inc.                                         19-56929 (JEH)
     Avonmore Rail Loading, Inc.                                                19-56936 (JEH)
     Belmont Coal, Inc.                                                         19-56940 (JEH)
     Belmont County Broadcast Studio, Inc.                                      19-56945 (JEH)
     Canterbury Coal Company                                                    19-56949 (JEH)
     CCC Land Resources LLC                                                     19-56953 (JEH)
     CCC RCPC LLC                                                               19-56956 (JEH)
     Central Ohio Coal Company                                                  19-56887 (JEH)
     Coal Resources Holdings Co.                                                19-56890 (JEH)
     Coal Resources, Inc.                                                       19-56892 (JEH)
     Consolidated Land Company                                                  19-56894 (JEH)
     Consolidation Coal Company                                                 19-56898 (JEH)
     Corporate Aviation Services, Inc.                                          19-56902 (JEH)
     Eighty-Four Mining Company                                                 19-56904 (JEH)
     Empire Dock, Inc.                                                          19-56908 (JEH)
     Energy Resources, Inc.                                                     19-56911 (JEH)
     Energy Transportation, Inc.                                                19-56915 (JEH)
     Genwal Resources, Inc.                                                     19-56919 (JEH)
     Kanawha Transportation Center, Inc.                                        19-56922 (JEH)
     Kenamerican Resources, Inc.                                                19-56926 (JEH)
     Keystone Coal Mining Corporation                                           19-56930 (JEH)
     Maple Creek Mining, Inc.                                                   19-56935 (JEH)
     Maple Creek Processing, Inc.                                               19-56938 (JEH)
     McElroy Coal Company                                                       19-56942 (JEH)
     Mill Creek Mining Company                                                  19-56946 (JEH)
     Mon River Towing, Inc.                                                     19-56948 (JEH)
     Monvalley Transportation Center, Inc.                                      19-56952 (JEH)
     Murray American Coal, Inc.                                                 19-56888 (JEH)
     Murray American Energy, Inc.                                               19-56891 (JEH)
     Murray American Kentucky Towing, Inc.                                      19-56896 (JEH)
     Murray American Minerals, Inc.                                             19-56900 (JEH)
     Murray American Resources, Inc.                                            19-56906 (JEH)
     Murray American River Towing, Inc.                                         19-56910 (JEH)
     Murray American Transportation, Inc.                                       19-56914 (JEH)
     Murray Colombian Resources, LLC                                            19-56918 (JEH)
     Murray Energy Corporation                                                  19-57017 (JEH)
     Murray Energy Holdings Co.                                                 19-56885 (JEH)
     Murray Equipment & Machine, Inc.                                           19-56924 (JEH)
     Murray Global Commodities, Inc.                                            19-56981 (JEH)
     Murray Kentucky Energy Services, Inc.                                      19-56928 (JEH)
     Murray Kentucky Energy, Inc.                                               19-56933 (JEH)
     Murray Keystone Processing, Inc.                                           19-56939 (JEH)
     Murray South America, Inc.                                                 19-56944 (JEH)
     Murray Utah Energy Services, Inc.                                          19-56950 (JEH)
     Ohio Energy Transportation, Inc.                                           19-56955 (JEH)
     Ohio Valley Resources, Inc.                                                19-56958 (JEH)
     Ohioamerican Energy, Incorporated                                          19-56961 (JEH)
     Oneida Coal Company, Inc.                                                  19-56964 (JEH)

                                                                                                                              2
      Case 2:19-bk-56885                    Doc 963        Filed 03/01/20 Entered 03/01/20 22:19:10               Desc Main
                                                          Document     Page 3 of 25
                                             UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                        THE PERIOD END: January 31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                       Case No.: 19-56885 (JEH)
       Debtors


                                                                LISTING OF DEBTOR ENTITIES

     GENERAL:
     The report includes activity from the following Debtors and related case numbers:

     Debtor                                                                      Case Number
     Pennamerican Coal L.P.                                                     19-56967 (JEH)
     Pennamerican Coal, Inc.                                                    19-56970 (JEH)
     Pennsylvania Transloading, Inc.                                            19-56973 (JEH)
     Pinski Corp.                                                               19-56975 (JEH)
     Pleasant Farms, Inc.                                                       19-56978 (JEH)
     Premium Coal, Inc.                                                         19-56980 (JEH)
     Southern Ohio Coal Company                                                 19-56974 (JEH)
     Spring Church Coal Company                                                 19-56976 (JEH)
     Sunburst Resources, Inc.                                                   19-56977 (JEH)
     TDK Coal Sales, Incorporated                                               19-56979 (JEH)
     The American Coal Company                                                  19-56895 (JEH)
     The American Coal Sales Company                                            19-56899 (JEH)
     The Franklin County Coal Company                                           19-56905 (JEH)
     The Harrison County Coal Company                                           19-56909 (JEH)
     The Marion County Coal Company                                             19-56913 (JEH)
     The Marshall County Coal Company                                           19-56917 (JEH)
     The Mclean County Coal Company                                             19-56921 (JEH)
     The Meigs County Coal Company                                              19-56923 (JEH)
     The Monongalia County Coal Company                                         19-56927 (JEH)
     The Muhlenberg County Coal Company, LLC                                    19-56931 (JEH)
     The Muskingum County Coal Company                                          19-56934 (JEH)
     The Ohio County Coal Company                                               19-56937 (JEH)
     The Ohio Valley Coal Company                                               19-56884 (JEH)
     The Ohio Valley Transloading Company                                       19-56941 (JEH)
     The Oklahoma Coal Company                                                  19-56943 (JEH)
     The Washington County Coal Company                                         19-56947 (JEH)
     The Western Kentucky Coal Company, LLC                                     19-56951 (JEH)
     Twin Rivers Towing Company                                                 19-56954 (JEH)
     UMCO Energy, Inc.                                                          19-56957 (JEH)
     Utahamerican Energy, Inc.                                                  19-56959 (JEH)
     West Ridge Resources, Inc.                                                 19-56960 (JEH)
     West Virginia Resources, Inc.                                              19-56962 (JEH)
     Western Kentucky Coal Resources, LLC                                       19-56963 (JEH)
     Western Kentucky Consolidated Resources, LLC                               19-56965 (JEH)
     Western Kentucky Land Holding, LLC                                         19-56966 (JEH)
     Western Kentucky Rail Loadout, LLC                                         19-56968 (JEH)
     Western Kentucky Resources Financing, LLC                                  19-56969 (JEH)
     Western Kentucky Resources, LLC                                            19-56971 (JEH)
     Western Kentucky River Loadout, LLC                                        19-56972 (JEH)




                                                                                                                              3
            Case 2:19-bk-56885UNITED
                                 DocSTATES
                                      963 TRUSTEE
                                             Filed OPERATING
                                                   03/01/20 REQUIREMENTS
                                                                   Entered 03/01/20
                                                                             FOR    22:19:10                                                           Desc Main
                                        THEDocument        Page
                                            PERIOD END: January      4 of 25
                                                                31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                             Case No.: 19-56885 (JEH)
       Debtors

                                                       NOTES TO THE MONTHLY OPERATING REPORT

     Global Notes to the MOR:
     1. Introduction
     On October 29, 2019 (the "Petition Date"), Murray Energy Holdings Co. and certain of its subsidiaries and affiliates (collectively, the "Debtors") filed
     voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the Southern District of Ohio (the "Bankruptcy Court").
     The Debtors are operating their business and managing their property as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
     Code. On November 7, 2019, the United States Trustee for the Southern District of Ohio (the "U.S. Trustee") appointed an official committee of unsecured
     creditors in the Debtors' chapter 11 cases [Docket No. 168]. Information contained herein may differ from the Debtors' first day pleadings filed on the
     Petition Date due to more accurate information becoming available.

     2. Accounting Principles
     This Monthly Operating Report (the “MOR”) includes information regarding the Debtors only and excludes information regarding non-debtor affiliates. The
     financial statements and supplemental information contained herein are preliminary and unaudited, limited in scope, cover a limited time period, and have
     been prepared solely for the purpose of complying with the monthly reporting requirements for chapter 11 debtors as required by the Bankruptcy Court. As
     discussed below, the financial statements and supplemental information contained herein may not comply with generally accepted accounting principles in
     the United States of America (“GAAP”) in all material respects. Therefore, there can be no assurance that the financial statements and supplemental
     information presented herein are complete, and the MOR should not be relied upon by any persons for information relating to current or future financial
     conditions, events, or performance of any of the Debtors or their affiliates. The following notes, statements, and limitations should be referred to, and
     referenced in connection with, any review of the MOR.

     The unaudited financial statements have been derived from the Debtors' books and records available at the time of preparation. The information furnished in
     this report includes primarily normal recurring adjustments but does not include all the adjustments that would typically be made for financial statements in
     accordance with GAAP. Furthermore, the information contained herein has not been subject to the same level of accounting review and testing that would
     typically be applied to financial information in accordance with GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
     financial information could be subject to material changes, and errors or omissions may exist. Notwithstanding any such procedures, the Debtors do not
     undertake any obligation or commitment to update the MOR.

     Certain amounts have been reclassified from interest expense to interest expense - postretirement benefits for the period October 29, 2019 through December
     31, 2019 within From 2, due to the adoption of ASU 2017-07, Compensation - Retirement Benefits (Topic 715).

     3. General Methodology
     The Debtors prepared this MOR relying primarily upon the information set forth in their books and records. Consequently, certain transactions that are not
     identified in the ordinary course of business in the Debtors’ books and records may not be included in this MOR. Nevertheless, in preparing this MOR, the
     Debtors made reasonable efforts to supplement the information set forth in their books and records with additional information concerning transactions that
     may not have been identified therein, to the extent necessary.

     4. Past Performance
     The results of operations and financial position contained herein are not necessarily indicative of results that may be expected for any other period or for the
     full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future.

     5. Accounts Payable and Accrued Expenses
     To the best of the Debtors' knowledge, unaudited postpetition trade payables are current as well as all premiums for insurance policies and taxes.

     6. Carrying Value of Assets
     Unless otherwise indicated, the values for assets contained in this MOR are book values as of the end of the month for the reporting period. Amounts
     ultimately realized from the disposition of the Debtors’ assets may vary materially from the stated book value of the Debtors’ assets. Thus, unless otherwise
     noted, this MOR reflects the carrying values of the assets as recorded on the Debtors’ books and records as of the end of the month and are not based upon
     any estimate of their current market value. The Debtors reserve their rights to amend or adjust the value of each asset set forth herein.

     7. Intercompany Receivables/Payables
     Pursuant to the Final Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System, (B) Maintain Existing Business
     Forms, and (C) Perform Intercompany Transactions and Pay Prepetition Obligations Related Thereto, and (II) Granting Related Relief [Docket No. 389]
     entered on December 10, 2019, the Debtors are authorized to continue utilizing their Cash Management System to engage in Intercompany Transactions in
     the ordinary course of business and to honor any prepetition Intercompany Claims arising from the same.

     8. Prepetition Liabilities
     As a result of commencing these chapter 11 cases, the payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 11
     plan of reorganization. Generally, actions to enforce or otherwise effect payment of prepetition liabilities are stayed.

     9. Postpetition Liabilities
     Although payment of prepetition claims is generally not permitted, the Bankruptcy Court has authorized the Debtors to pay certain prepetition claims in
     designated categories and subject to certain terms and conditions. This relief generally was designed to preserve the value of the Debtors’ business and
     assets. To the extent such claims have been categorized as “Postpetition Liabilities” herein, the Debtors reserve the right to dispute their obligation to make
     such payments and not pay such amounts if they believe the payment not to be in the best interests of the Debtors’ estates. The Debtors have paid and will
     continue to pay undisputed postpetition obligations in the ordinary course of business.


                                                                                                                                                                        4
              Case 2:19-bk-56885
                              UNITED Doc
                                     STATES963
                                            TRUSTEEFiled  03/01/20
                                                    OPERATING             Entered
                                                                REQUIREMENTS FOR   03/01/20 22:19:10                                                                                   Desc Main
                                                Document
                                         THE PERIOD                   Page 5 of 25
                                                    END: January 31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                       Case No.: 19-56885 (JEH)
       Debtors

                                                            NOTES TO THE MONTHLY OPERATING REPORT


     10. Allocation of Prepetition and Postpetition Liabilities
     The Debtors have sought to allocate liabilities between the prepetition and postpetition periods based upon the information available at the time of, and research
     conducted in connection with, the preparation of this MOR. As additional information becomes available and further research is conducted, the Debtors’
     allocation of liabilities between the prepetition and postpetition periods may change. The liability information, except as otherwise noted, is listed as of the close
     of business as of the end of the month. Accordingly, the Debtors reserve all rights to amend, supplement, or otherwise modify this MOR as necessary and
     appropriate.


     11. Reservation of Rights
     Given the complexity of the Debtors’ business, inadvertent errors or omissions or the overinclusion of contracts or leases may have occurred in the preparation of
     this MOR. Accordingly, the Debtors hereby reserve all rights to dispute the validity, status, enforceability, or the executory nature of any claim amounts,
     representations, or other statements in this MOR and reserve the right to amend or supplement this MOR, if necessary.

     Nothing contained in this MOR shall constitute a waiver of the Debtors’ rights or an admission with respect to these chapter 11 cases, including with respect to
     any issues regarding the Debtors’ ownership interests, substantive consolidation, equitable subordination, defenses, and/or causes of action arising under
     chapter 5 of the Bankruptcy Code and any other applicable non-bankruptcy law.


     12. Subsequent events
     On February 11, 2020 ("Murray Met Petition Date"), Murray Metallurgical Coal Holdings, LLC and certain of its subsidiaries and affiliates (collectively, the
     "Murray Met Debtors") filed voluntary petitions for relief under chapter 11 ("Murray Met Chapter 11 Cases") of the Bankruptcy Code in the Bankruptcy Court.
     The Murray Met Debtors will continue to manage their properties and operate their business as a "debtor-in-possession" pursuant to sections 1107(a) and 1108
     of the Bankruptcy Code.

     In conjunction with the Murray Met Chapter 11 Cases, the Debtor in Possession funding that was granted on February 12th [Docket No. 872], $9.3 million was
     funded by the Debtors on an interim basis.


     Notes to Form 2 and Form 3:
     The information contained in Forms 2 and 3 is provided to fulfill the requirements of the U.S. Trustee. All information contained in Forms 2 and 3 is unaudited
     and subject to future adjustment.

     Notes to Form 4:
     Pursuant to the Final Order (I) Authorizing the Payment of Certain Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief
     [Docket No. 329] entered on December 4, 2019, the Debtors are authorized, but not directed, to pay or remit Taxes and Fees that accrued prior to the Petition
     Date and will become payable in the ordinary course during the pendency of these chapter 11 cases at such time when the Taxes and Fees are payable.

     Form 4 only reflects the payment of postpetition taxes. The Debtors are current on postpetition payables, taking into consideration pending credits and
     adjustments and disputes that arise in the ordinary course of business.


     Notes to Form 5:
     All prepetition and postpetition bank accounts are included in Form 5. Cash balances reflected are on a book basis. The ending total cash balance is equal to
     cash and cash equivalents on the Balance Sheet (Form 3). Redacted bank statements will be provided upon request to Debtors' counsel.

     Notes to Form 6:
     If the debtor is a corporation, section 101(31) of the Bankruptcy Code defines "insider" as: (i) director of the debtor; (ii) officer of the debtor; (iii) persons in
     control of the debtor; (iv) relatives of the debtor's directors, officers, or persons in control of the debtors; and the (v) debtor's affiliates, or insider of an affiliate as
     if such affiliate were the debtor. Persons listed as "insiders" herein have been included to fulfill the requirements of the U.S. Trustee; any persons inclusion shall
     not constitute an admission that the person or persons are insiders for purposes of section 101(31) of the Bankruptcy Code. The Debtors do not take any position
     with respect to: (i) any insider's control of the Debtors; (ii) the management responsibilities or functions of any such insider; or (iii) the decision making or
     corporate authority of any such insider; or (iv) whether the Debtors or any such insider could successfully argue that he or she is not an "insider" under applicable
     law or with respect to any theories of liability or any other purposes.

     Notes to Form 7:
     Pursuant to Final Order (I) Authorizing the Debtors to (A) Continue Their Insurance Policies and Honor All Obligations in Respect Thereof, (B) Renew,
     Supplement, and Enter into New Insurance Policies, (C) Honor the Terms of the Insurance Premium Financing Agreements and Pay Premiums Thereunder,
     and (D) Enter into New Premium Financing Agreements in the Ordinary Course of Business and (II) Granting Related Relief [Docket No. 333] entered on
     December 3, 2019, the Debtors are authorized to maintain their Insurance Programs and pay Insurance Obligations without interruption and in accordance with
     the same practices and procedures as were in effect prior to the commencement of the Debtors' chapter 11 cases. A listing of the Debtors' insurance policies is
     included in Form 7.




                                                                                                                                                                                                   5
      Case 2:19-bk-56885                     Doc 963          Filed 03/01/20 Entered 03/01/20 22:19:10                         Desc Main
                                                             Document     Page 6 of 25

                                             UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                          Period Ending: January 31, 2020



In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                              Case No.:    19-56885 (JEH)
       Debtors

                                                               OPERATING STATEMENT (P&L)
                                                                      (UNAUDITED)


                                                                                             One month ended               For the period
                                                                                               January 31,              October 29, 2019 to
                                                                                                  2020                    January 31, 2020
                                                                                                            (In Thousands)
     Revenues:
       Coal sales, net                                                                   $                123,130    $                429,556
       Other revenues                                                                                       4,319                      21,615
     Total revenues                                                                                       127,449                     451,171
     Costs and expenses:
       Cost of coal produced (excluding depreciation, depletion, and amortization)                        103,666                     344,207
       Purchased coal                                                                                       7,408                      21,951
       Transportation and transloading                                                                      1,716                       7,706
       Depreciation, depletion, and amortization                                                           28,581                     103,124
       Selling, general, and administrative                                                                 2,157                       6,047
     Total costs and expenses                                                                             143,528                     483,035
     Loss from operations                                                                                 (16,079)                    (31,864)
     Other income (expense):
       (Losses) earnings, net from non-debtor subsidiaries                                                (21,405)                     (34,869)
       Other income, net                                                                                    1,032                        1,814
       Interest expense                                                                                   (37,723)                    (105,396)
       Interest expense - postretirement benefits                                                          (5,306)                     (18,805)
       Reorganization costs, net                                                                           13,406                       19,136
     Loss before income taxes                                                                             (66,075)                    (169,984)
     Income tax expense                                                                                       -                            -
     Net loss                                                                            $                (66,075)   $                (169,984)




                                                                                Form 2                                                            6
      Case 2:19-bk-56885                 Doc 963        Filed 03/01/20 Entered 03/01/20 22:19:10              Desc Main
                                                       Document     Page 7 of 25
                                      UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                   Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                       Case No.:   19-56885 (JEH)
       Debtors

                                                                BALANCE SHEET
                                                                 (UNAUDITED)


                                                                                                             January 31,
                                                                                                                 2020
                                                                                                            (In Thousands)
     Assets
     Current assets:
       Cash and cash equivalents                                                                        $           284,219
       Accounts receivable, net                                                                                     134,119
       Due from affiliates                                                                                           33,877
       Inventories, net                                                                                             133,498
       Prepaid expenses and other                                                                                    45,626
         Total current assets                                                                                       631,339
     Property, plant, and equipment, net                                                                          2,298,726
     Restricted investments                                                                                         135,953
     Investment in non-debtor subsidiaries                                                                          227,886
     Equity investment in affiliates                                                                                 68,549
     Other assets                                                                                                    85,613
          Total assets                                                                                  $         3,448,066
     Liabilities and equity (deficit)
     Current liabilities:
       Current maturities of long-term debt and capital lease obligations                               $           432,841
       Accounts payable                                                                                             157,970
       Due to affiliates                                                                                             14,303
       Accrued interest                                                                                               1,058
       Accrued expenses and other current liabilities                                                               108,581
       Workers' compensation and pneumoconiosis                                                                      20,102
       Mine closing and benefit costs - postretirement benefits                                                     100,624
       Mine closing and benefit costs - reclamation and other                                                        22,960
         Total current liabilities                                                                                  858,439
     Long-term debt and capital lease obligations, net of current portion                                            10,176
     Other long-term liabilities                                                                                     62,258
     Workers' compensation and pneumoconiosis                                                                       157,474
     Mine closing and benefit costs - postretirement benefits                                                     1,866,353
     Mine closing and benefit costs - reclamation                                                                   233,697
         Total liabilities not subject to compromise                                                              3,188,397
     Liabilities subject to compromise                                                                            2,934,617
          Total Liabilities                                                                                       6,123,014
     Equity (deficit):
       Common stock (10,000 shares issued and outstanding, no par value)                                                -
       Additional paid-in capital                                                                                   110,474
       Accumulated deficit                                                                                       (2,505,804)
       Accumulated other comprehensive loss                                                                        (279,618)
         Total liabilities and equity (deficit)                                                         $         3,448,066




                                                                        Form 3                                                 7
       Case 2:19-bk-56885               Doc 963        Filed 03/01/20 Entered 03/01/20 22:19:10                             Desc Main
                                                      Document     Page 8 of 25
                                  UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                             THE PERIOD END: January 31, 2020


n Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                      Case No.:      19-56885 (JEH)
      Debtors

                               NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                    (UNAUDITED)

     1. REORGANIZATION COSTS, NET
     Reorganization costs consist of the following:
                                                                                  One month ended                For the period
                                                                                    January 31,               October 29, 2019 to
                                                                                       2020                    January 31, 2020
                                                                                                  (In Thousands)
     Professional fees                                                        $                 (8,002)    $                  (29,866)
     Accounts payable settlement gains                                                          21,408                         50,228
     Loss on extinguishment of ABL Facility                                                         -                           (1,226)
     Reorganization costs, net                                                $                 13,406     $                   19,136

     Professional fees are only those that are directly related to the reorganization and include fees associated with advisors to the
     Debtors, the statutory committee of unsecured creditors and certain secured creditors based on invoices received and estimated
     unbilled amounts.

     2. LIABILITIES SUBJECT TO COMPROMISE
     Estimated liabilities subject to compromise as of January 31, 2020 consist of the following:

                                                                                                                       January 31,
                                                                                                                          2020
                                                                                                                     (In Thousands)
     Debt obligations                                                                                          $                2,564,177
     Accrued interest                                                                                                             152,386
     Accounts payable                                                                                                             215,204
     Accrued expenses and other liabilities                                                                                         2,850
     Liabilities subject to compromise                                                                         $                2,934,617




                                                                                                                                            8
       Case 2:19-bk-56885                     Doc 963          Filed 03/01/20 Entered 03/01/20 22:19:10                                             Desc Main
                                                              Document     Page 9 of 25
                                                              UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                             Period Ending: January 31, 2020

                                                                           SUMMARY OF PAYABLES AND RECEIVABLES

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                    Case No.: 19-56885 (JEH)
       Debtors

                                                              Summary of Post-Petition Taxes Payables
                                                                                         Amount Withheld
                                                              Beginning Tax               and/or Accrued            Amount Paid                 Ending Tax
     Income Taxes Withheld
       Federal                                            $                    -     $             5,386,269 $               (5,386,269) $                      -
       State                                                                    -                  1,595,387                 (1,595,387)                          -
       Local                                                                1,126                     58,019                    (58,019)                      1,126
     FICA Withheld                                                              -                  2,543,683                 (2,543,683)                          -
     Employers FICA                                                     1,096,695                  3,220,203                 (3,636,109)                    680,789
     Unemployment Taxes
       Federal                                                                  -                    86,081                    (86,081)                         -
       State                                                                    -                 1,050,255                 (1,050,255)                         -
     Severance Tax                                                      4,431,851                 3,654,587                 (4,356,130)                 3,730,308
     Excise Tax                                                           731,954                 2,344,808                 (2,335,530)                   741,232
     Sales & Use Tax                                                       96,276                   111,906                   (114,102)                    94,080
     Business and Occupation Tax                                           12,129                    14,235                    (21,697)                     4,667
     Franchise Tax                                                              -                         -                          -                          -
     Income Tax                                                                 -                         -                          -                          -
     Property Tax                                                       3,471,866                 1,859,988                     (1,653)                 5,330,201
     Reclamation Tax                                                    1,574,729                 1,012,389                   (677,298)                 1,909,820
     Consumption Tax                                                      288,566                    86,969                    (28,997)                   346,538
                 (1)                                      $            11,705,192 $              23,024,779 $              (21,891,210) $              12,838,761
     Total Taxes

     Note:
     (1) Ending Total Taxes are included in Accrued expenses and other current liabilities on the Balance Sheet (Form 3).

                                                Aging of Accounts Receivables and Postpetition Accounts Payable
     Age in Days                                                    0-30                      30-60                    Over 60                      Total

                                     (1)                  $          153,237,526     $             4,732,474   $                    -     $           157,970,000
     Postpetition Accounts Payable
                           (2)                            $          112,681,976     $           10,296,257    $            11,140,322 $              134,118,555
     Accounts Receivable

     Notes:
     (1) The Debtors Aging of Postpetition Accounts Payable schedule includes invoices received prior to and after the petition date for
     postpetition merchandise and services. The invoices are aged from the date the invoices were received. The Debtors are current on
     postpetition payables, taking into consideration pending credits and adjustments and disputes that arise in the ordinary course of business.
     (2) Accounts Receivable over 60 days includes prescription drug rebates earned in Q3 and Q4 2019, which are on customary terms.




     Describe events or factors occurring during this reporting period materially affecting operations and formulation of a Plan of Reorganization:
     None




                                                                                   Form 4                                                                             9
         Case 2:19-bk-56885                                       Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                                                                     Desc Main
                                                                         Document    Page 10 of 25

                                                                                UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                                                             Period Ending: January 31, 2020

                                                                                                  MONTHLY CASH STATEMENT

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                                                          Case No.:     19-56885 (JEH)
       Debtors



                                                                                                                                                                                       Intercompany
        Depository Name          Account No (1)(6)          Account Type             Beginning Balance(2)        Receipts           Available Balance      Less Disbursement            Transfers(3)       Ending Balance(2)
     Huntington Bank                  x6909                 Concentration                     66,398,260 $              82,626      $        66,480,886 $            4,271,124     $        (17,438,504) $        44,771,258
     Huntington Bank                  x6954             Zero Balance Account                      (8,881)              206,731                  197,850              2,615,645                2,408,715               (9,080)
     Huntington Bank                  x6912             Zero Balance Account                  (9,022,940)          163,320,563              154,297,623            135,542,084              (39,412,812)         (20,657,273)
     Huntington Bank                  x6941             Zero Balance Account                    (215,565)                                      (215,565)            53,410,221               53,075,959             (549,827)
     Huntington Bank                  x6938             Zero Balance Account                     (19,249)               245,454                 226,205                 67,962                 (163,860)              (5,617)
     Huntington Bank                  x6925             Zero Balance Account                        (228)                                          (228)                                            228                  -
     Huntington Bank                  x7034             Zero Balance Account                     (17,126)                   7,730                (9,396)                                          1,935               (7,461)
     Huntington Bank                  x7209             Zero Balance Account                         -                         10                     10                307,566                 307,556                  -
     Huntington Bank                  x6886                  Standalone                              -                                              -                    94,525                  94,525                  -
     Huntington Bank                  x6967                  Standalone                              -                                              -                                                                    -
     Huntington Bank                  x6899                  Standalone                          400,000                                        400,000                                                              400,000
     Huntington Bank                  x7018                  Standalone                              -                                              -                                                                    -
     Huntington Bank                  x7021                  Standalone                            3,685                                          3,685                                                                3,685
     Huntington Bank                  x7212                  Standalone                           23,894                   374                   24,268                  28,635                   8,108                3,741
     Huntington Bank                  x6442                 Concentration                     13,431,525            12,356,876               25,788,401               9,379,855              (4,503,696)          11,904,850
     Huntington Bank                  x6455             Zero Balance Account                        (626)                                          (626)              2,001,778               2,001,778                 (626)
     Huntington Bank                  x6471             Zero Balance Account                        (254)                    529                    275                 136,042                 135,513                 (254)
     Huntington Bank                  x6468             Zero Balance Account                      (2,188)                                        (2,188)              2,232,776               2,232,776               (2,188)
     Huntington Bank                  x6484             Zero Balance Account                        (183)                   1,588                 1,405                 135,217                 133,629                 (183)
     Huntington Bank                  x6552                  Standalone                              -                                              -                                                                    -
     Huntington Bank                  x8945                 DIP Financing                     26,265,777                                     26,265,777                                      (7,102,800)          19,162,977
     Huntington Bank                  x8929            DIP Utilities Assurance (4)             1,498,780                                      1,498,780                                                            1,498,780
     Huntington Bank                  x8932             DIP Professional Fee (5)              17,541,593                                     17,541,593               5,388,455               8,220,950           20,374,088
     Chase Bank                       x7371                     Escrow                       207,000,000                                    207,000,000                                                          207,000,000
     Cache Valley Bank                x1413                   Petty Cash                          56,095                    3,977                60,072                                                               60,072
     Fifth Third Bank                 x2853                  Standalone                           32,685                                         32,685                  1,420                                        31,265
     Fifth Third Bank                 x4146                  Standalone                            9,666             4,573,949                4,583,615              4,342,878                                       240,737
     Total                                                                           $       323,374,720 $         180,800,407      $       504,175,127 $          219,956,183     $                   -   $     284,218,944

     Notes:
     (1) Represents last four digit of bank account.
     (2) Negative balances primarily represent outstanding checks between a Zero Balance Account and Concentration account.
     (3) Intercompany transfers primarily reflect movements between the Debtors' centralized bank accounts and Zero Balance Accounts on account of automatic sweep.
     (4) Pursuant to the Final Order (I) Approving the Debtors’ Proposed Adequate Assurance Payment for Future Utility Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
         Services (III) Approving the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (IV) Granting Relief Requested [Docket No. 387] entered on December 10, 2019,
         the Debtors shall establish and fund a segregated account ("Utilities Assurance Account") for the purpose of funding the utilitiy providers.
     (5) Pursuant to the Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Liens and Providing Superpriority Administrative Expense Status,
        (III) Granting Adequate Protection of the Prepetition Secured Parties, (IV) Modifying the Automatic Stay, and (V) Granting Related Relief [Docket No. 431] entered on December 12, 2019, the Debtors
        shall establish and fund a segregated account (the “Funded Reserve Account”) for the purpose of funding the Carve Out.
     (6) Redacted bank statements will be provided upon request to Debtors' counsel.


     Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):
     The Debtors maintain restricted investments and certificates of deposit to satisfy collateral obligations for certain employee-related and reclamation obligations. These balances are included

     within Restricted investments on the Balance Sheet (Form 3). As of January 31, 2020, total Restricted investments is $136.0 million.




                                                                                                                 Form 5                                                                                                         10
       Case 2:19-bk-56885                    Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                               Desc Main
                                                    Document    Page 11 of 25

                                                                CASH REPORT
                                         (BASED UPON A CONSOLIDATED ACCOUNTING OF ALL D-I-P ACCOUNTS)


CASE NAME:                  MURRAY ENERGY HOLDINGS CO., et al.,

CASE NUMBER:                19-56885 (JEH)

MONTH AND YEAR:               January 2020



Beginning cash balance (i.e. ending balance form previous report)                                                                    $      323,374,720

Add: All receipts for the month. Do not include transfers between accounts.                                                          $      180,800,407

Deduct: All disbursements for the month. Do not include transfers between accounts.                                                  $      219,956,183

Net cash flow (receipts minus disbursements)                                                                                         $      (39,155,776)

Ending cash balance (i.e. next month's beginning cash balance)                                                                       $      284,218,944




                                           REPORT OF UNPAID DELINQUENT POST PETITION TAXES

List all unpaid tax obligations which have accrued after the date of the filing of the Chapter 11 petition obligations) which are now due and owning
(i.e. delinquent), but have, in fact, not have been timely paid. Do not list any prepetition tax obligations.

TAXING AUTHORITY               TYPE TAX        TAX PERIOD                      DUE DATE            AMOUNT

None




                                                                              Form 5A                                                                      11
Case 2:19-bk-56885               Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10           Desc Main
                                        Document    Page 12 of 25


                           SCHEDULE OF CASH DISBURSEMENTS
                              Period Ending: January 31, 2020

 CASE NO: 19-56885 (JEH)



    Case Number                            Debtor                   Cash Disbursements
    19-56886      AMCA Coal Leasing, Inc.                                             -
    19-56889      Amcoal Holdings, Inc.                                               -
    19-56893      American Compliance Coal, Inc.                                      325
    19-56897      American Energy Corporation                                  20,434,010
    19-56901      American Equipment & Machine, Inc.                              946,426
    19-56903      American Mine Services, Inc.                                    492,859
    19-56907      American Natural Gas, Inc.                                      160,337
    19-56912      AmericanHocking Energy, Inc.                                        325
    19-56916      AmericanMountaineer Energy, Inc.                                 10,288
    19-56920      AmericanMountaineer Properties, Inc.                                325
    19-56925      Anchor Longwall & Rebuild, Inc.                               2,719,600
    19-56929      Andalex Resources Management, Inc.                                  -
    19-56932      Andalex Resources, Inc.                                          15,060
    19-56936      Avonmore Rail Loading, Inc.                                         325
    19-56940      Belmont Coal, Inc.                                                  325
    19-56945      Belmont County Broadcast Studio, Inc.                               325
    19-56949      Canterbury Coal Company                                          44,454
    19-56892      Coal Resources, Inc.                                            956,606
    19-56894      Consolidated Land Company                                           325
    19-56898      Consolidation Coal Company                                          -
    19-56902      Corporate Aviation Services, Inc.                               195,494
    19-56908      Empire Dock, Inc.                                                   670
    19-56911      Energy Resources, Inc.                                            1,994
    19-56915      Energy Transportation, Inc.                                         325
    19-56919      Genwal Resources, Inc.                                           30,068
    19-56922      Kanawha Transportation Center, Inc.                             358,470
    19-56826      KenAmerican Resources, Inc.                                     716,151
    19-56953      Land Resources, L.L.C.                                              -
    19-56935      Maple Creek Mining, Inc.                                        134,942
    19-56938      Maple Creek Processing, Inc.                                        325
    19-56921      McLean County Coal Company                                          -
    19-56946      Mill Creek Mining Company                                        18,246
    19-56952      MonValley Transportation Center, Inc.                           495,840
    19-56888      Murray American Coal Inc.                                           325
    19-56891      Murray American Energy, Inc.                                  6,487,804
    19-56896      Murray American Kentucky Towing, Inc.                               -
    19-56910      Murray American River Towing, Inc.                            1,977,653
    19-56914      Murray American Transportation, Inc.                          1,076,770
    19-56918      Murray Columbian Resources, Inc.                                    -
    19-57017      Murray Energy Corporation                                    51,496,269
    19-56885      Murray Energy Holdings Co                                           -
    19-56924      Murray Equipment & Machine, Inc.                                471,691
    19-56981      Murray Global Commodities Inc.                                      325
    19-56928      Murray Kentucky Energy Services, Inc.                               -
    19-56933      Murray Kentucky Energy, Inc.                                     91,636
    19-56939      Murray Keystone Processing, Inc.                                  4,468
    19-56944      Murray South America, Inc.                                          325
    19-56955      Ohio Energy Transportation, Inc.                                 19,512
    19-56958      Ohio Valley Resources, Inc.                                   1,238,493
    19-56961      OhioAmerican Energy, Inc.                                        30,636
    19-56964      Oneida Coal Company, Inc.                                           994
    19-56967      PennAmerica Coal, Inc.                                              -
    19-56970      PennAmerican Coal, L.P.                                             650
    19-56973      Pennsylvania Transloading, Inc.                                     325
    19-56975      Pinski Corp.                                                        325




                                                          Form 5B                                       12
Case 2:19-bk-56885                Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                   Desc Main
                                         Document    Page 13 of 25


                            SCHEDULE OF CASH DISBURSEMENTS
                               Period Ending: January 31, 2020

 CASE NO: 19-56885 (JEH)



    Case Number                            Debtor                           Cash Disbursements
    19-56978      Pleasant Farms, Inc.                                                      16,327
    19-56980      Premium Coal, Inc.                                                           -
    19-56956      RCP, L.L.C.                                                                  -
    19-56976      Spring Church Coal Company                                                   325
    19-56977      Sunburst Resources, Inc.                                                     325
    19-56979      TDK Coal Sales, Inc.                                                         325
    19-56895      The American Coal Company                                              4,002,170
    19-56899      The American Coal Sales Company                                          678,777
    19-56905      The Franklin County Coal Company                                         415,443
    19-56909      The Harrison County Coal Company                                      13,876,338
    19-56913      The Marion County Coal Company                                        18,801,821
    19-56917      The Marshall County Coal Company                                      31,648,061
    19-56923      The Meigs County Coal Company                                                325
    19-56927      The Monongalia County Coal Company                                    12,399,978
    19-56931      The Muhlenberg County Coal Company, LLC                                6,035,697
    19-56934      The Muskingum County Coal Company                                            610
    19-56937      The Ohio County Coal Company                                          16,577,050
    19-56884      The Ohio Valley Coal Company                                           1,961,771
    19-56941      The Ohio Valley Transloading Co.                                         373,808
    19-56943      The Oklahoma Coal Company                                                    325
    19-56947      The Washington County Coal Company                                       779,007
    19-56951      The Western Kentucky Coal Company, LLC                                 5,561,136
    19-56957      Umco Energy, Inc.                                                         10,773
    19-56959      UtahAmerican Energy, Inc.                                             13,688,913
    19-56960      West Ridge Resources, Inc.                                                45,686
    19-56962      West Virginia Resources, Inc.                                              6,608
    19-56963      Western Kentucky Coal Resources, LLC.                                        325
    19-56965      Western Kentucky Consolidated Resources, LLC.                          1,631,259
    19-56966      Western Kentucky Land Holding, LLC.                                          983
    19-56968      Western Kentucky Rail Loadout, LLC.                                       54,127
    19-56969      Western Kentucky Resources Financing, LLC.                                   325
    19-56971      Western Kentucky Resources, LLC.                                         451,626
    19-56972      Western Kentucky River Loadout, LLC.                                     303,298
    19-56930      Keystone Coal Mining Corp                                                    -
    19-56942      McElroy Coal Company                                                         -
    19-56948      Mon River Towing Inc                                                         -
    19-56900      Murray American Minerals                                                     -
    19-56906      Murray American Resources, Inc.                                              -
    19-56950      Murray Utah Energy Services                                                  -
    19-56974      Southern Ohio Coal Company                                                   -
    19-56954      Twin Rivers Towing Company                                                   -
    19-56887      Central Ohio Coal Company                                                    -
    19-56890      Coal Resources Holdings Co                                                   -
    19-56904      Eighty Four Mining Company                                                   -

                  Grand Total                                                          219,956,183




                                                                  Form 5B                                        13
    Case 2:19-bk-56885                 Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                           Desc Main
                                              Document    Page 14 of 25
                                    MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                 Period Ending: January 31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession

     Name:        Murray, Robert Eugene                                           Capacity:                       x              Shareholder
                                                                                                                                 Officer
                                                                                                                  x              Director
                                                                                                                  x              Insider

     Detailed Description of Duties:         Chairman of the Board - Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly

        Regular Wages                                                              $            -          $    1,125,000

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $            -
        Life Insurance                                                                          -                       -
        Retirement                                                                              -                  17,762
        Company Vehicle                                                                         -                     1,200
        Entertainment                                                                           -                       -
        Employee expense reimbursements                                                         -                           44
        Other Benefits                                                                          -                      245
        Total Benefits                                                             $            -          $       19,251

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $            -
        Loans                                                                                   -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                        -                       -
        Total Other Payments                                                       $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $    1,144,251




                                                                     Form 6                                                                             14
      Case 2:19-bk-56885                 Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                       Desc Main
                                                Document    Page 15 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Moore, Robert D.                                              Capacity:                                   Shareholder
                                                                                                                   x           Officer
                                                                                                                   x           Director
                                                                                                                   x           Insider

     Detailed Description of Duties:          President, CEO, COO, CFO and Director - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or        Monthly

        Regular Wages                                                               $            -          $      833,334
                         (1)
        Vacation payout                                                                          -                 769,231
        Total Compensation Paid                                                     $            -          $    1,602,565

     Current Benefits Paid:                                                             Weekly        or        Monthly
        Health Insurance                                                            $            -          $            -
        Life Insurance                                                                           -                        69
        Retirement                                                                               -                  18,200
        Company Vehicle                                                                          -                     1,200
        Entertainment                                                                            -                       -
        Employee expense reimbursements                                                          -                       -
        Other Benefits                                                                           -                      133
        Total Benefits                                                              $            -          $       19,602

     Current Other Payments Paid:                                                       Weekly        or        Monthly
        Rent Paid                                                                   $            -          $            -
        Loans                                                                                    -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -          $      852,936

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the
     Debtors have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                       Form 6                                                                           15
     Case 2:19-bk-56885                 Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                       Desc Main
                                               Document    Page 16 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Turner, Jr., James R.                                         Capacity:                                   Shareholder
                                                                                                                   x           Officer
                                                                                                                               Director
                                                                                                                   x           Insider

     Detailed Description of Duties:          Senior Vice President - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or        Monthly
        Regular Wages                                                               $            -          $       47,083
        Mine Performance Program                                                                 -                     6,820
                          (1)
        Vacation payout                                                                          -                  23,904
        Total Compensation Paid                                                     $            -          $       77,807

     Current Benefits Paid:                                                             Weekly        or        Monthly
        Health Insurance                                                            $            -          $            -
        Life Insurance                                                                           -                        45
        Retirement                                                                               -                     2,370
        Company Vehicle                                                                          -                     1,200
        Entertainment                                                                            -                       -
        Employee expense reimbursements                                                          -                     1,118
        Other Benefits                                                                           -                      290
        Total Benefits                                                              $            -          $          5,023

     Current Other Payments Paid:                                                       Weekly        or        Monthly
        Rent Paid                                                                   $            -          $            -
        Loans                                                                                    -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -          $       82,830

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the
     Debtors have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                      Form 6                                                                            16
    Case 2:19-bk-56885                 Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                        Desc Main
                                              Document    Page 17 of 25
                                    MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                 Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:          McKown, Michael O                                             Capacity:                                   Shareholder
                                                                                                                  x           Officer
                                                                                                                              Director
                                                                                                                  x           Insider

     Detailed Description of Duties:         Secretary, Senior Vice President Law & Administration - Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly
        Regular Wages                                                              $            -          $       41,231
        Mine Performance Program                                                                -                     6,820
                         (1)
        Vacation payout                                                                         -                  41,231
        Total Compensation Paid                                                    $            -          $       89,282

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $            -
        Life Insurance                                                                          -                      352
        Retirement                                                                              -                     2,714
        Company Vehicle                                                                         -                     1,200
        Entertainment                                                                           -                       -
        Employee expense reimbursements                                                         -                     1,563
        Other Benefits                                                                          -                      133
        Total Benefits                                                             $            -          $          5,962

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $            -
        Loans                                                                                   -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                        -                       -
        Other (Describe)                                                                        -                       -
        Total Other Payments                                                       $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $       95,244

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the
     Debtors have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                      Form 6                                                                            17
     Case 2:19-bk-56885                    Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                     Desc Main
                                                  Document    Page 18 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

       The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
                                                                        possession


     Name:            Piccolini, Paul B.                                            Capacity:                                   Shareholder
                                                                                                                    x           Officer
                                                                                                                                Director
                                                                                                                    x           Insider

     Detailed Description of Duties:          Vice President Human Resources and Employee Relations - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or         Monthly
         Regular Wages                                                              $            -           $       38,333
         Mine Performance Program                                                                -                      6,820

         Vacation payout(1)                                                                      -                   23,000
         Total Compensation Paid                                                    $            -           $       68,153

     Current Benefits Paid:                                                             Weekly        or         Monthly
         Health Insurance                                                           $            -           $            -
         Life Insurance                                                                          -                       381
         Retirement                                                                              -                      2,081
         Company Vehicle                                                                         -                      1,200
         Entertainment                                                                           -                        -
         Employee expense reimbursements                                                         -                         26
         Other Benefits                                                                          -                       133
         Total Benefits                                                             $            -           $          3,821

     Current Other Payments Paid:                                                       Weekly        or         Monthly
         Rent Paid                                                                  $            -           $            -
         Loans                                                                                   -                        -
         Other (Describe)                                                                        -                        -
         Other (Describe)                                                                        -                        -
         Other (Describe)                                                                        -                        -
         Total Other Payments                                                       $            -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -           $       71,974

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the
     Debtors have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                      Form 6                                                                          18
    Case 2:19-bk-56885                  Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                     Desc Main
                                               Document    Page 19 of 25
                                  MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                               Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                   Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:        Harrison, Jeremy J.                                         Capacity:                                   Shareholder
                                                                                                              x           Officer
                                                                                                                          Director
                                                                                                              x           Insider

     Detailed Description of Duties:     Chief Accounting Officer - Murray Energy Corporation



     Current Compensation Paid:                                                    Weekly        or        Monthly
        Regular Wages                                                          $            -          $        30,000
        Mine Performance Program                                                            -                     6,200

        Vacation payout(1)                                                                  -                   22,154
        Total Compensation Paid                                                $            -          $        58,354

     Current Benefits Paid:                                                        Weekly        or        Monthly
        Health Insurance                                                       $            -          $            -
        Life Insurance                                                                      -                        27
        Retirement                                                                          -                     1,788
        Company Vehicle                                                                     -                     1,200
        Entertainment                                                                       -                       -
        Employee expense reimbursements                                                     -                      536
        Other Benefits                                                                      -                        70
        Total Benefits                                                         $            -          $          3,621

     Current Other Payments Paid:                                                  Weekly        or        Monthly
        Rent Paid                                                              $            -          $            -
        Loans                                                                               -                       -
        Other (Describe)                                                                    -                       -
        Other (Describe)                                                                    -                       -
        Other (Describe)                                                                    -                       -
        Total Other Payments                                                   $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                             $            -          $        61,975

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the
     Debtors have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                    Form 6                                                                          19
      Case 2:19-bk-56885                 Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                       Desc Main
                                                Document    Page 20 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:           Murray, Ryan M.                                               Capacity:                       x           Shareholder
                                                                                                                   x           Officer
                                                                                                                               Director
                                                                                                                   x           Insider

     Detailed Description of Duties:          Vice President Operations - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or        Monthly
        Regular Wages                                                               $            -          $       50,833
        Mine Performance Program                                                                 -                     6,820

        Vacation payout(1)                                                                                             2,346
        Total Compensation Paid                                                     $            -          $       59,999

     Current Benefits Paid:                                                             Weekly        or        Monthly
        Health Insurance                                                            $            -          $            -
        Life Insurance                                                                           -                        30
        Retirement                                                                               -                     1,836
        Company Vehicle                                                                          -                     1,200
        Entertainment                                                                            -                       -
        Employee expense reimbursements                                                          -                       -
        Other Benefits                                                                           -                        97
        Total Benefits                                                              $            -          $          3,163

     Current Other Payments Paid:                                                       Weekly        or        Monthly
        Rent Paid                                                                   $            -          $            -
        Loans                                                                                    -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Other (Describe)                                                                         -                       -
        Total Other Payments                                                        $            -          $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -          $       63,162

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the
     Debtors have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                       Form 6                                                                           20
   Case 2:19-bk-56885                  Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                            Desc Main
                                              Document    Page 21 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.:          19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:        Murray, Robert Edward                                            Capacity:                        x                Shareholder
                                                                                                                    x                Officer
                                                                                                                                     Director
                                                                                                                    x                Insider

     Detailed Description of Duties:          Executive Vice President Sales and Marketing - Murray Energy Corporation



     Current Compensation Paid:                                                         Weekly        or         Monthly
        Regular Wages                                                               $            -           $       40,833
        Mine Performance Program                                                                 -                      3,476

        Vacation payout(1)                                                                       -                   28,269
        Total Compensation Paid                                                     $            -           $       72,578

     Current Benefits Paid:                                                             Weekly        or         Monthly
        Health Insurance                                                            $            -           $            -
        Life Insurance                                                                           -                            45
        Retirement                                                                               -                      2,213
        Company Vehicle                                                                          -                      1,200
        Entertainment                                                                            -                        -
        Employee expense reimbursements                                                          -                       901
        Other Benefits                                                                           -                            78
        Total Benefits                                                              $            -           $          4,437

     Current Other Payments Paid:                                                       Weekly        or         Monthly
        Rent Paid                                                                   $            -           $            -
        Loans                                                                                    -                        -
        Other (Describe)                                                                         -                        -
        Other (Describe)                                                                         -                        -
        Other (Describe)                                                                         -                        -
        Total Other Payments                                                        $            -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -           $       77,015

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the Debtors
     have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                     Form 6                                                                             21
   Case 2:19-bk-56885                  Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                            Desc Main
                                              Document    Page 22 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                        Case No.:          19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession


     Name:          Murray, Jonathan, R.                                           Capacity:                        x                Shareholder
                                                                                                                                     Officer
                                                                                                                                     Director
                                                                                                                    x                Insider

     Detailed Description of Duties:          Assistant to the President - Murray American Transportation, Inc.



     Current Compensation Paid:                                                         Weekly        or         Monthly
        Regular Wages                                                               $            -           $       16,583

        Vacation payout(1)                                                                       -                      2,296
        Total Compensation Paid                                                     $            -           $       18,879

     Current Benefits Paid:                                                             Weekly        or         Monthly
        Health Insurance                                                            $            -           $            -
        Life Insurance                                                                           -                            45
        Retirement                                                                               -                       568
        Company Vehicle                                                                          -                        -
        Entertainment                                                                            -                        -
        Employee expense reimbursements                                                          -                       211
        Other Benefits                                                                           -                            70
        Total Benefits                                                              $            -           $           894

     Current Other Payments Paid:                                                       Weekly        or         Monthly
        Rent Paid                                                                   $            -           $            -
        Loans                                                                                    -                        -
        Other (Describe)                                                                         -                        -
        Other (Describe)                                                                         -                        -
        Other (Describe)                                                                         -                        -
        Total Other Payments                                                        $            -           $            -

     CURRENT TOTAL OF ALL PAYMENTS                                                  $            -           $       19,773

     Notes:
     (1) Payout is related to unused 2019 vacation. Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
     Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs [Docket No. 334], the Debtors
     have the authority to pay unpaid paid time off ("PTO") liabilities in the ordinary course of business.




                                                                     Form 6                                                                             22
    Case 2:19-bk-56885                  Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                        Desc Main
                                               Document    Page 23 of 25
                                       MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                    Period Ending: January 31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession

     Name:                 Cox, Mark                                              Capacity:                                    Shareholder
                                                                                                                               Officer
                                                                                                                  x            Director
                                                                                                                  x            Insider

     Detailed Description of Duties:         Independent Member of Board of Directors of Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly

        Director Fees(1)                                                           $            -          $       50,000

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $           -
        Life Insurance                                                                          -                      -
        Retirement                                                                              -                      -
        Company Vehicle                                                                         -                      -
        Entertainment                                                                           -                      -
        Employee expense reimbursements                                                         -                      -
        Other Benefits                                                                          -                      -
        Total Benefits                                                             $            -          $               -

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $           -
        Loans                                                                                   -                      -
        Other (Describe)                                                                        -                      -
        Other (Describe)                                                                        -                      -
        Other (Describe)                                                                        -                      -
        Total Other Payments                                                       $            -          $           -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $       50,000

     Notes:
     (1) Director Fees paid in advance for Q1 2020 as outlined in Mr. Cox's letter confirming his
         appointment as an independent director for Murray Energy Corporation




                                                                     Form 6                                                                             23
    Case 2:19-bk-56885                  Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                        Desc Main
                                               Document    Page 24 of 25
                                    MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                                 Period Ending: January 31, 2020


In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                       Case No.: 19-56885 (JEH)
       Debtors

     The following information is to be provided for each shareholder, officer, director, manager, insider or owner that is employed by the debtor in
     possession

     Name:               Fayne, Henry                                             Capacity:                                    Shareholder
                                                                                                                               Officer
                                                                                                                  x            Director
                                                                                                                  x            Insider

     Detailed Description of Duties:         Member of Board of Directors of Murray Energy Corporation



     Current Compensation Paid:                                                        Weekly        or        Monthly

        Director Fees                                                              $            -          $           -

     Current Benefits Paid:                                                            Weekly        or        Monthly
        Health Insurance                                                           $            -          $           -
        Life Insurance                                                                          -                      -
        Retirement                                                                              -                      -
        Company Vehicle                                                                         -                      -
        Entertainment                                                                           -                      -
        Employee expense reimbursements                                                         -                      -
        Other Benefits                                                                          -                      -
        Total Benefits                                                             $            -          $               -

     Current Other Payments Paid:                                                      Weekly        or        Monthly
        Rent Paid                                                                  $            -          $           -
        Loans                                                                                   -                      -
        Other (Describe)                                                                        -                      -
        Other (Describe)                                                                        -                      -
        Other (Describe)                                                                        -                      -
        Total Other Payments                                                       $            -          $           -

     CURRENT TOTAL OF ALL PAYMENTS                                                 $           -           $               -




                                                                     Form 6                                                                             24
        Case 2:19-bk-56885                             Doc 963 Filed 03/01/20 Entered 03/01/20 22:19:10                                                     Desc Main
                                                              Document    Page 25 of 25
                                                                            SCHEDULE OF IN-FORCE INSURANCE
                                                                               Period Ending: January 31, 2020

In Re: MURRAY ENERGY HOLDINGS CO., et al.,                                                                                                      Case No.: 19-56885 (JEH)
       Debtors




     Insurance Type                                                                                      Carrier                                               Expiration Date
      Property Insurance                                       Lloyd's (Beazley Led)                                                                       12/15/2019-12/15/2020
      Property Insurance                                       Markel Bermuda                                                                              12/15/2019-12/15/2020
      Property Insurance                                       Liberty Bermuda                                                                             12/15/2019-12/15/2020
      Property Insurance                                       Arch Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       RSUI Indemnity                                                                              12/15/2019-12/15/2020
      Property Insurance                                       OCIL Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       Argo Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       AWAC Bermuda                                                                                12/15/2019-12/15/2020
      Property Insurance                                       Lloyd's (Amtrust)                                                                           12/15/2019-12/15/2020
      Property Insurance                                       Axis USA                                                                                    12/15/2019-12/15/2020
      Property Insurance                                       HIIG                                                                                        12/15/2019-12/15/2020
      Property Insurance                                       Starr Surplus Lines Insurance Company                                                       12/15/2019-12/15/2020
      Property Insurance                                       NOA                                                                                         12/15/2019-12/15/2020
      Property Insurance                                       RSUI Indemnity                                                                              12/15/2019-12/15/2020
      Property Insurance                                       Lloyd's (Markel Led)                                                                        12/15/2019-12/15/2020
      Commercial General Liability                             Certain Underwriters at Lloyds Apollo Liability Consortium                                     6/1/2019-6/1/2020
      Commercial General Liability                             Underwriters at Lloyds, London                                                                 6/1/2019-6/1/2020
      Property Insurance - WV/PA                               Western World Insurance Co                                                                     6/1/2019-6/1/2020
      Property Insurance - Ancillary                           Great Lakes Insurance SE                                                                       6/1/2019-6/1/2020
      Pollution Liability                                      Ironshore Specialty Insurance Company                                                          6/1/2019-6/1/2020
      $10,000,000 Umbrella over Primary                        Starr Surplus Lines Insurance Company                                                          6/1/2019-6/1/2020
      Excess Liability $5mil xs $10mil                         Lexington Insurance Company                                                                    6/1/2019-6/1/2020
      Excess Liability $10mil xs $15mil                        Certain Underwriters at Lloyds Apollo Liability Consortium/ Amtrust Casualty Consortium        6/1/2019-6/1/2020
      Excess Liability $25mil xs $25mil                        Ironshore Specialty Insurance Company                                                          6/1/2019-6/1/2020
      Excess Liability $25mil xs $50mil                        HIIG                                                                                           6/1/2019-6/1/2020
      OH Excess Workers Compensation                           Zurich American Insurance Company                                                              6/1/2019-6/1/2020
      WV Excess Workers Compensation                           Rockwood Casualty Insurance Company                                                          12/5/2019-12/5/2020
      Boiler and Pressure Vessel                               Arise Boiler Inspection and Insurance Company Risk Retention Group                           4/15/2019-4/15/2020
      Automobile Liability                                     Travelers Indemnity Company                                                                    6/1/2019-6/1/2020
      Aircraft                                                 Seguros Banorte, S.A. De C.V., Groupo                                                        5/23/2019-5/23/2020
      Aircraft                                                 USAIG                                                                                        5/23/2019-5/23/2020
      Fiduciary Liability                                      Illinois National Insurance Co                                                               7/01/2019-7/01/2020
      The American Coal Company WC                             Rockwood Casualty Insurance Company                                                          7/01/2019-7/01/2020
      American Equipment and Machine, Inc. WC                  Rockwood Casualty Insurance Company                                                          1/01/2020-1/01/2021
      The Ohio Valley Transloading Company WC                  Rockwood Casualty Insurance Company                                                          3/25/2019-3/25/2020
      American Energy Corporation WC                           Rockwood Casualty Insurance Company                                                          2/01/2019-2/01/2020
      KenAmerican Resources, Inc. (MO) WC                      Rockwood Casualty Insurance Company                                                        11/01/2019-11/01/2020
      UtahAmerican Energy, Inc. WC                             Rockwood Casualty Insurance Company                                                        10/01/2019-10/01/2020
      AmericanMountaineer Energy, Inc. WC                      Rockwood Casualty Insurance Company                                                        10/25/2019-10/25/2020
      The Monongalia County Coal Company WC                    Rockwood Casualty Insurance Company                                                        12/05/2019-12/05/2020
      The Muhlenberg County Coal Company, LLC WC               Zurich American Insurance Company                                                            2/13/2019-2/13/2020
      Key Person Life Insurance                                Ameritas Insurance Company                                                                    7/12/1990-6/1/2035
      Key Person Life Insurance                                Ameritas Insurance Company                                                                    7/12/1990-6/1/2035
      Key Person Life Insurance                                John Hancock Financial                                                                      7/12/2002 - 7/12/2020
      Key Person Life Insurance                                John Hancock Financial                                                                      7/12/2002 - 7/12/2020
      Key Person Life Insurance                                Wilton Re (FKA Utica Life)                                                                     7/1/1992-7/1/2040
      Key Person Life Insurance                                Brighthouse Financial (New England Life)                                                     3/25/1999 - to age 95
      Key Person Life Insurance                                MetLife (FKA GenAmerican Financial)                                                          7/12/2002 - to age 95
      Key Person Life Insurance                                Prudential Financial                                                                       12/11/2002 - 12/11/2022
      Key Person Life Insurance                                MetLife (FKA GenAmerican Financial)                                                          5/14/2002-5/14/2022
      International Exporters                                  The Ins Co of the State of PA                                                                6/01/2019-6/01/2020
      Crime                                                    Continental Insurance Co                                                                     5/05/2019-5/05/2020
      Marine General Liability                                 Ascot Insurance Company                                                                    12/05/2019-12/05/2020
      Hull and Machinery incl Collision & Towers Liability     Ascot Insurance Company                                                                    12/05/2019-12/05/2020
      Protection & Indemnity                                   West of England                                                                            12/05/2019-12/05/2020
      COFR                                                     Safe Harbor Pollution                                                                       12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Ascot Insurance Company 50%                                                                 12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Liberty 12.5%                                                                               12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Atlantic Specialty 12.5%                                                                    12/5/2019-12/05/2020
      Excess Marine $40mil xs $10 mil                          Beazley 25%                                                                                 12/5/2019-12/05/2020
      Marine Cargo                                             National Union Fire Ins Co                                                                   8/12/2019-8/12/2020
      Helicopter                                               USAIG                                                                                      12/02/2019-12/02/2020
      American Natural Gas Package                             St. Paul Fire & Marine                                                                       8/01/2019-8/01/2020
      American Natural Gas - Control of Well                   Travelers Property and Casualty                                                              8/15/2019-8/15/2020
      Kidnap and Ransom                                        AIG National Union Fire Ins                                                                  8/11/2019-8/11/2020
      Breach Response                                          Underwriters at Lloyds, London                                                               9/21/2019-9/21/2020
      Ancillary Property for Barns                             Westchester Surplus Lines                                                                    4/13/2019-4/13/2020
      Hangar and Helipad Building                              The Travelers Indemnity Co.                                                                  3/17/2019-3/17/2020
      D&O/EPL/EL-Primary                                       National Union Fire Ins Co                                                                     10/13/18-10/13/20
      Excess D&O/EPL/EL-$5M xs $5M                             Navigators Insurance Co.                                                                       10/13/18-10/13/20



                                                                                    Form 7                                                                                          25
